Citation Nr: 1204264	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-34 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative joint disease of the spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1946 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an increased rating for service-connected degenerative joint disease of the spine, currently evaluated as 20 percent disabling.  

At his hearing, held in November 2011, the Veteran stated that he had received treatment from "Dr. N" on September 7th, and that Dr. N was a pain specialist.  The Veteran further testified that he had undergone an operation on his back in 2010, that he went to private doctors "a lot," and that he was receiving treatment from another private physician, "Dr. A.N." 

There are no treatment records from any private health care providers in the claims file that are dated after 2007 (Dr. A.N.'s reports, dated between 2001 and 2007, have been associated with the claims file).  There are no records of back surgery from 2010.  On remand, an attempt should be made to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).  

In addition, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, as previously noted, the Veteran testified that he underwent an operation on his spine in 2010.  Therefore, there is a possibility of increased symptomatology.  In addition, when asked whether his symptoms had worsened in the past year at his hearing, the Veteran was not entirely clear, but his testimony could be read to be an affirmative answer.  The Board further notes that although a VA examination report, dated in March 2010, is of record, this report does not mention a history of surgery earlier in the year.  It therefore appears that this examination was performed prior to the Veteran's surgery.  Accordingly, on remand, the Veteran should be scheduled for a VA examination of his lumbar spine.  Id.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Finally, the Veteran's November 2011 Travel Board hearing transcript shows that the Veteran apparently raised a claim for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This claim has not yet been adjudicated by the agency of original jurisdiction.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.

In this case, the Veteran has not yet been afforded VCAA notice with regard to his TDIU claim.  In addition, the Veteran's increased rating claim is being remanded for additional development, to include an attempt to obtain medical evidence, and an examination, and the claim for TDIU is considered to be "inextricably intertwined" with the claim for an increased rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU. 

2.  Request that the Veteran identify all private (non-VA) sources of treatment for his low back since 2007, and all VA treatment since 2010.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
If the RO/AMC is unable to make contact with any of these physicians, or if no response is received from them within a reasonable amount of time, the RO/AMC should document such results in the claims file. 

3.  After the development outlined in the first paragraph of this remand has been completed, schedule the Veteran for a VA examination of his low back.  The claims file must be made available to and reviewed by the examiner in conjunction with examination, and the examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted. 

The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or upon repeated use.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the issues on appeal, to include the claim of entitlement to TDIU.  If either of the determinations remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



